Conley Byrd, Justice. Appellants John Rhodes and Patricia Drennan were convicted under § 25-121 of the Little Rock Code of Ordinances. They were arrested by two officers at the residence of appellant Rhodes. The officers, by the process of shining a flashlight through a Venetian blind covering a window, had observed them in bed in a state of undress. There is no contention that the garage apartment where appellants were arrested constitutes a “public place.” The ordinance under which appellants were convicted provides as follows: “It is hereby declared to be a misdemeanor for any person to participate in any public place in an obscene or lascivious conduct, or to engage in any conduct calculated or inclined to promote or encourage immorality, or to invite or entice any person or persons upon any street, alley, road or public place, park or square in Little Rock, to accompany, go with or follow him or her to any place for immoral purposes, and it shall be unlawful for any person to invite, entice, or address any person from any door, window, porch or portico of any house or building, to enter any house or go with, accompany or follow him or her to any place whatever for immoral purposes. “The term ‘public place’ is defined to mean any place in which the public as a class is invited, al-allowed or permitted to enter, and includes the public streets, alleys, sidewalks and thoroughfares, as well as theaters, restaurants, hotels, as well as other places. The term ‘public place’ is to be interpreted liberally. “Any person found guilty of violating the provisions of this section shall, upon conviction, be fined in any sum not less than ten dollars, nor more than two hundred and fifty dollars, or imprisoned for not less than five days nor more than thirty days, or both fined and imprisoned.” For reversal, appellants, in addition to a number of constitutional grounds, contend that the evidence was insufficient to sustain conviction under the ordinance in the absence of a showing that they participated in their activities in a “public place.” The City of Little Rock, on the other hand, takes the position that the ordinance stamps as illegal four separate and distinct courses of conduct, and that the common denominator throughout the ordinance is conduct which has as its purpose unacceptable sexual behavior. Only when the first paragraph of the ordinance is read in its entirety can it be observed that.the conduct therein described is limited to unacceptable sexual behavior. Otherwise, if we accept each phrase as a separate standard, we are left to the dictionary definitions of the words “immoral” and “immorality.” Some of the definitions given for these words in Webster’s Third Edition cover a multitude of sins not necessarily connected with sexual behavior. Therefore, in accordance with our rule of strict construction of penal statutes, we hold that the ordinance condemns the conduct therein described only when it occurs in a public place. Reversed and dismissed. Fogleman, J., dissents.